PER CURIAM.
Appellant seeks review of an order denying his motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850, on the ground that it was untimely. The state correctly concedes that the motion was timely. However, it argues that we should, nevertheless, affirm because the trial court held an evidentiary hearing on appellant’s claims and it is clear from the transcript of that hearing that appellant is not entitled to any relief.
The trial court’s written order denied appellant’s motion on the ground that it was untimely. We will not speculate regarding what the trial court’s ruling might have been had it reached the merits of appellant’s claims. The trial court’s order denying the motion as untimely is reversed, and the case is remanded for further proceedings. Should the trial court again deny the motion, it shall explain in its written order the basis therefor and attach to its order the portions of the record which support its decision.
REVERSED and REMANDED, with directions.
ALLEN, WEBSTER and BROWNING, JJ., concur.